DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-7, 9-10, 16-18, 21-29 are pending.
Claims 4-5, 8, 11-15 and 19-20 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roesch (DE 1965697).
Re claim 1, Roesch discloses a cantilever stair assembly (Fig. 1) comprising: 
a stair tread module (19, 12, 3 and the tread) including a stair tread plate (4, 19) having a tread hole (through which 12 is inserted, see Fig. 4) and an embedded stair tread (2, 12, 13) inserted into and welded directly to (Page 2 line 62) the stair tread plate (4, 19) and thereby fixed to the stair tread plate (4, 19) within the tread hole (see Fig. 4, into which 12 is inserted).
Re claim 9, Roesch discloses the cantilever stair assembly of claim 1, wherein the cantilever stair assembly (Fig. 1) includes a plurality of stair tread modules (19, 12, 3 and the tread).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2015/0284962) in view of Roesch (DE 1965697).
Re claim 2, Meier discloses a cantilever stair assembly (Fig. 1 132-156), the cantilever stair assembly (132-156) comprising: 
a stair tread module (each stair tread 132-156 including connections to 104), 
wherein the stair tread module (104) further includes a first inner wall stair tread support (Fig. 6 237, Fig. 13-14 334) and a second inner wall stair tread support (239, Fig.13-14 336) for mounting to opposite sides of a vertical support member (158, see [0056] disclosing how 236 surrounds and connects to sides of 158 shown in Fig. 2-3), each of the first and second inner wall stair tread supports (334, 336) has a first plate (344, 378) with a support-member-engagement hole (Fig .15 346, 348) therethrough, and each of the first and second inner wall stair tread supports (334, 336) has and a second plate (338, 340) perpendicular to (Fig. 13) the first plate (344, 378) thereof, and each second plate (338, 340) is oriented vertically and perpendicular to (Fig. 14) the stair tread (as modified below) and has having a stair-tread-plate-engagement hole (212, unlabeled in Fig.13) therethrough, wherein the stair tread plate (as modified below) is secured to (indirectly) the stair-tread-plate-engagement hole (212, unlabeled in Fig .13) of each of the first and second inner wall stair tread supports (334, 336),
but fails to disclose a stair tread plate having a tread hole and an embedded stair tread inserted into and fixed within the tread hole.
	However, Roesch discloses a stair tread plate (19) having a tread hole (through which 12 extends) and an embedded stair tread (portion 12) inserted into and fixed within (Fig. 4) the tread hole (through which 12 extends).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with a stair tread plate having a tread hole and an embedded stair tread inserted into and fixed within the tread hole as disclosed by Roesch in order to rigidify the connection between the stair tread and the support, as inserting through an opening as shown by Roesch would be stronger and more secure. 
 Re claim 3, Meier as modified discloses the cantilever stair assembly of claim 2, wherein the first plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of support- member-engagement holes (212, unlabeled in Fig .13) therethrough, and the second plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of stair-tread-plate engagement holes (346, 348), and each of the first and second inner wall stair tread supports (334, 336) is mounted to (at least indirectly) the vertical support member (158) by at least one fastener ([0040]) passing through at least one of the plurality of support-member-engagement holes (212, unlabeled in Fig. 13), and wherein the stair tread plate (Roesch: 19) is secured (at least indirectly) to each of the first and second inner wall stair supports (334, 336)  by at least one fastener ([0062]) passing through at least one of the stair-tread-plate-engagement holes (346, 348) of each of the first and second inner wall stair tread supports (334, 336), but fails to disclose the stair tread plate secured directly to each of the first and second inner wall supports.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with the stair tread plate secured directly to each of the first and second inner wall supports (such as by welding 19 of Roesch to 346/348 of Meier) in order to provide a tool-less, simple, and rigid connection between the plate and the wall supports. 
Re claim 6, Meier as modified discloses the cantilever stair assembly of claim 2, wherein the first inner wall stair tread support (334) has a longitudinal axis (vertically) and a cross section perpendicular thereto (cross section of 334), the cross section having a base (344), a first leg (340) angled with respect to the base (344), and a second leg (370) angled with respect to the base (344), but fails to disclose the base, the first leg and the second leg forming a C-shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with the base, the first leg and the second leg forming a C-shape in order to provide another vertical surface to which the structure can be fastened (for example, opposite that of 340).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Meier as modified discloses the cantilever stair assembly of claim 3, wherein the first inner wall stair tread support (334) has a longitudinal axis (vertically) and a cross section perpendicular thereto (cross section of 334), the cross section having a base (344), a first leg (340) angled with respect to the base (344), and a second leg (370) angled with respect to the base (344), but fails to disclose the base, the first leg and the second leg forming a C-shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with the base, the first leg and the second leg forming a C-shape in order to provide another vertical surface to which the structure can be fastened (for example, opposite that of 340).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claims 10, Meier discloses the cantilever stair assembly of claim 2, wherein the cantilever stair assembly (Fig. 1) includes a plurality of the stair tread modules (each stair tread 132-156 including connections to 104) including a plurality of the stair tread plates (Roesch, 19), and
wherein in the plurality of stair tread plates (Roesch: 19), each stair tread plate (Roesch: 19) has exactly one stair tread (Roesch: 3) fixed thereto (Roesch: Fig. 1).

Claim(s) 16-18, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch (DE 1965697) in view of Meier (US 2015/0284962).
Re claim 16, Roesch discloses the cantilever stair assembly of claim 1, but fails to disclose further comprising: an inner wall stair tread bracket and an inner wall tread bracket support for mounting to opposite sides of a vertical support member, the inner wall tread bracket support having at least one support-member-engagement hole for a fastener for engaging the vertical support member, and the inner wall stair tread bracket having a support-engagement section with a support- member-engagement hole and a stair-base support section having a plate oriented vertically and perpendicular to the stair tread, the plate having a with at least one horizontal fastener fixed thereto, with the horizontal fastener having a body oriented horizontally, wherein the stair tread plate of the stair tread module is secured to the horizontal fastener.
However, Meier discloses further comprising: an inner wall stair tread bracket (237, 334) and an inner wall tread bracket support (239, 336) for mounting to opposite sides of a vertical support member (158), the inner wall tread bracket support (239, 334) having at least one support-member-engagement hole (346, 348) for a fastener ([0040], 354, 356, 378, 374) for engaging the vertical support member (158), and the inner wall stair tread bracket (237, 334) having a support-engagement section (340) with a support- member-engagement hole (212, unlabeled in Fig .13) and a stair-base support section (340) having a plate (340) oriented vertically (Fig. 13) and perpendicular to (vertically) the stair tread (Roesch: 3), the plate (340) having a horizontal fastener (through 212, unlabeled in Fig .13) fixed thereto ([0062], with the horizontal fastener ([0062]) having a body (as it’s a fastener) orientated horizontally (in order to pass through 212, the body must be horizontal), wherein the stair tread plate (Roesch: 19) of the stair tread module (as described above) is secured to the horizontal fastener ([0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch further comprising: an inner wall stair tread bracket and an inner wall tread bracket support for mounting to opposite sides of a vertical support member, the inner wall tread bracket support having at least one support-member-engagement hole for a fastener for engaging the vertical support member, and the inner wall stair tread bracket having a support-engagement section with a support- member-engagement hole and a stair-base support section having a plate oriented vertically and perpendicular to the stair tread, the plate having a with at least one horizontal fastener fixed thereto, with the horizontal fastener having a body oriented horizontally, wherein the stair tread plate of the stair tread module is secured to the horizontal fastener  as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 17, Roesch as modified discloses the cantilever stair assembly of claim 16, but fails to disclose the horizontal fastener is a bolt welded to the stair-base support section.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with the horizontal fastener is a bolt welded to the stair-base support section in order to use cheap, readily available well-known fasteners, and to further and better secure the fastener to the support, as welding would rigidify the connection therebewteen.  
Re claims 18, Roesch as modified discloses the cantilever stair assembly of claim 16, wherein the cantilever stair assembly (Fig. 1) includes a plurality of the stair tread modules (each module 19, 12, 3 and the tread, see Fig. 1).
Re claim 21, Roesch discloses the cantilever stair assembly of claim 1, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 22, Roesch discloses a cantilever stair assembly (Fig. 1, 1) comprising: 
a plurality of stair tread modules (3, 12, 19), each stair tread module (3, 12, 19) of the plurality of stair tread modules (3, 12, 19) including a single respective stair tread plate (19), each respective stair tread plate (19) being configured to be fixed to a single respective vertical support member (18) of a structure (18), and each respective stair tread plate (19) having exactly one respective stair tread (3) supported thereby and fixed thereto (Fig .1), such that each respective stair tread plate (19) is individually positionable and fixable (Fig. 1) to the structure (18), so that the respective stair treads (3) of the plurality of stair tread modules (3, 12, 19) together form cantilever stairs (1),
but fails to disclose each respective stair tread plate being configured to be fixed to a single respective vertical support member of a plurality of respective vertical support members.
However, Meier discloses each respective stair tread plate (Roesch: 19) being configured to be fixed to a single respective vertical support member (Fig. 11 158) of a plurality of respective vertical support members (110, 112, 114, 116, 118, 120,  128, 129, see also Fig. 11 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with each respective stair tread plate being configured to be fixed to a single respective vertical support member of a plurality of respective vertical support members by Meier in order to allow for installation along a stud wall, as stud walls with stairs mounted thereto is extremely well known and common in the art.   
Re claims 23, Roesch as modified discloses the cantilever stair assembly of claim 22, wherein each respective stair tread plate (19) is fixed to the respective vertical support member (Meier: 110, 112, 114, 116, 118, 120,  128, 129, as modified) of the structure (18), and the respective stair treads (3) are supported by the respective vertical support members (Meier: 110, 112, 114, 116, 118, 120,  128, 129, as modified) to form cantilever stairs (Fig .1).
Re claims 24, Roesch as modified discloses the cantilever stair assembly of claim 22, but fails to disclose wherein each stair tread module of the plurality of stair tread modules further includes a first inner wall stair tread support and a second inner wall stair tread support for mounting to opposite sides of the respective vertical support member, each of the first and second inner wall stair tread supports has a first plate with a support-member-engagement hole therethrough, and each of the first and second inner wall stair tread supports has a second plate perpendicular to the first plate thereof, and each second plate is oriented vertically and perpendicular to the respective stair tread of the stair tread module and has a stair-tread-plate-engagement hole therethrough, and wherein the respective stair tread plate is secured to the stair-tread-plate-engagement hole of each of the first and second inner wall stair tread supports.
However, Meier discloses wherein each stair tread module (104) of the plurality of stair tread modules (Roesch: 3, 12 and 19) further includes a first inner wall stair tread support (Fig. 6 237, Fig. 13-14 334) and a second inner wall stair tread support (239, Fig.13-14 336) for mounting to opposite sides of the vertical support member (158, see [0056] disclosing how 236 surrounds and connects to sides of 158 shown in Fig. 2-3, also 110-129 as per above), each of the first and second inner wall stair tread supports (334, 336) has a first plate (344, 378) with a support-member-engagement hole (Fig .15 346, 348) therethrough, and each of the first and second inner wall stair tread supports (334, 336) has and a second plate (338, 340) perpendicular to (Fig. 13) the first plate (344, 378) thereof, and each second plate (338, 340) is oriented vertically and perpendicular to (Fig. 14) the respective stair tread (Roesch: 3, and the treads of Meier) of the stair tread module (Roesch: 3, 12, and 19) and has having a stair-tread-plate-engagement hole (212, unlabeled in Fig.13) therethrough, and wherein respective the stair tread plate (19) is secured to (at least indirectly) the stair-tread-plate-engagement hole (212, unlabeled in Fig .13) of each of the first and second inner wall stair tread supports (334, 336).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch wherein each stair tread module of the plurality of stair tread modules further includes a first inner wall stair tread support and a second inner wall stair tread support for mounting to opposite sides of the respective vertical support member, each of the first and second inner wall stair tread supports has a first plate with a support-member-engagement hole therethrough, and each of the first and second inner wall stair tread supports has a second plate perpendicular to the first plate thereof, and each second plate is oriented vertically and perpendicular to the respective stair tread of the stair tread module and has a stair-tread-plate-engagement hole therethrough, and wherein the respective stair tread plate is secured to the stair-tread-plate-engagement hole of each of the first and second inner wall stair tread supports as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 25, Meier as modified discloses the cantilever stair assembly of claim 22, but fails to disclose wherein the first plate of each of the first and second inner wall stair tread supports has a plurality of support-member-engagement holes therethrough, and the second plate of each of the first and second inner wall stair tread supports has a plurality of stair-tread-plate engagement holes, and each of the first and second inner wall stair tread supports is mounted to the respective vertical support member by at least one fastener passing through at least one of the plurality of support-member-engagement holes, and wherein the respective stair tread plate is secured to each of the first and second inner wall stair tread supports by at least one fastener passing through at least one of the stair-tread-plate- engagement holes of each of the first and second inner wall stair tread supports.
However, Meier discloses wherein the first plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of support- member-engagement holes (212, unlabeled in Fig .13) therethrough, and the second plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of stair-tread-plate engagement holes (346, 348), and each of the first and second inner wall stair tread supports (334, 336) is mounted to (at least indirectly) the vertical support member (110-129, 158) by at least one fastener ([0040]) passing through at least one of the plurality of support-member-engagement holes (212, unlabeled in Fig. 13), and wherein the stair tread plate (Roesch: 19) is secured (at least indirectly) to each of the first and second inner wall stair supports (334, 336)  by at least one fastener ([0062]) passing through at least one of the stair-tread-plate-engagement holes (346, 348) of each of the first and second inner wall stair tread supports (334, 336).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch wherein the first plate of each of the first and second inner wall stair tread supports has a plurality of support-member-engagement holes therethrough, and the second plate of each of the first and second inner wall stair tread supports has a plurality of stair-tread-plate engagement holes, and each of the first and second inner wall stair tread supports is mounted to the respective vertical support member by at least one fastener passing through at least one of the plurality of support-member-engagement holes, and wherein the respective stair tread plate is secured to each of the first and second inner wall stair tread supports by at least one fastener passing through at least one of the stair-tread-plate- engagement holes of each of the first and second inner wall stair tread supports as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 26, Roesch discloses the cantilever stair assembly of claim 22, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 27, Roesch discloses the cantilever stair assembly of claim 22, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being configured to be fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being configured to be fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being configured to be fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 28, Roesch discloses the cantilever stair assembly of claim 22, Meier discloses wherein each respective vertical support member (110-129 per above, 158) of the respective vertical support members (110-129 per above, 158) comprises a vertical stud or a vertical post (110-129 per above, 158).
Re claim 29, Roesch discloses the cantilever stair assembly of claim 23, Meier discloses wherein each respective vertical support member (110-129 per above, 158) of the respective vertical support members (110-129 per above, 158) comprises a vertical stud or a vertical post (110-129 per above, 158).

Response to Arguments 
Claim Objections:  Applicant’s arguments with respect to all claim objections have been considered and are persuasive.  Objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 1, Applicant argues that Roesch fails to disclose a stair tread inserted into and welded directly to a stair tread plate. Applicant contends that the process of Roesch does not include welding any part of 1, including extensions 12, to the wall plate 19.  While it may be true that 12 is not welded to 19, in order to meet the claim limitation, 12 does not need to be welded to 19.  The claim recites, “a stair tread inserted into and welded directly to the stair tread plate…”  What is included in a “stair tread” is open to interpretation due to Applicant’s use of the inclusive transitional term, “comprising.”  The relied upon stair tread may be comprised of multiple components.  In other words, the stair tread is not limited to just feature 1, or just feature 16.  The stair tread may be interpreted as a combination of 1, 16, 12, and 13, and so on.  By Applicant’s own admission, bushings 13 are welded to wall plate 19.  As 13 may be considered part of the stair tread, Roesch discloses a stair tread welded directly to a stair tread plate.  
Regarding claim 2, Applicant argues that the proposed combination is insufficient because the Examiner describes the effect of the claimed invention, but fails to explain both why and how a person of ordinary skill would have been motivated to add the stated feature.  Motivation was clearly provided in the previous rejection and in the above.  This constitutes the “why.”  Regarding the “how,” the Examiner can find no support in the MPEP requiring providing a “how” to support a prima facie case of obviousness.  In any event, the “how” is the claimed feature as modified.  In the present case, the “how” is providing a stair tread plate with a hole and an embedded stair tread inserted and fixed within the tread hole.  In other words, someone meets the claim limitation by simply utilizing the claim limitation, namely, including a stair tread plate having a tread hole and embedding a stair tread into the tread hole and fixing within the tread hole.  As such, the motivation to combine has been provided, and both a “why” and “how” have been provided.  
Applicant next argues the proposed combination is unworkable.  In support, Applicant contends that Meier’s aperture 212 is oriented perpendicular to the necessary orientation to accommodate a stair tread, and Meier’s aperture is occupied by a fastener attaching the apparatus together.  The pertinent question isn’t whether the proposed combination is “workable.”  The pertinent question is what would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.  A person of ordinary skill would have looked to the proposed modification for the reasons stated above.  In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Finally, modifying Meier to include a stair tread plate with a tread hole and an embedded stair tread therein would not frustrate the purpose of Meier.  Meier would still function as a stairway, as modified by Roesch.  
Regarding Applicant’s arguments concerning claim 3, this new feature is addressed by the response to arguments in the above.  
Regarding claim 22, Applicant argues the amended language requiring each stair tread module including a single tread plate fixed to a single vertical support member.  Applicant contends that neither reference shows individual treads mounted to individual studs.  However, this is an overly narrow reading of the claim.  First, the claim utilizes the “inclusive” transitional term, “comprising.”  Each element (such as a single tread plate or a single vertical support member) are not limited to one component.  Reciting a “single” unit does not limit to only one of said unit.  For example, if a parking lot has 10 cars parked therein, each car is a “single” car, but there exists more than one car in the lot.  Similarly, if an individual stair tread plate is mounted to an individual support member, than a “single” stair tread plate” is mounted to a “single” support member.  Applicant appears to contend that the art must show only a single stair tread plate mounted to only a single vertical support member, but this is not what is recited by the claim.  Regardless, Fig. 11 of Meier clearly discloses connection of only one stair tread plate to only one vertical support member.  
Applicant further contends that Meier disclose stair treads mounted to stair tread supports which are mounted on opposite sides of the vertical support member.  It is unclear how a stair tread mounted to support members, which are in turn mounted to a vertical support member, can be reasonably interpreted as not showing a stair tread mounted to a vertical support member.  The stair treads are not floating in midair.  They are supported by, and connected to, the vertical support members.  
Applicant’s arguments concerning the dependent claims are addressed by the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635